DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 9 – 11 and 15
Cancelled: Claims 1 – 9 
Added: Claims 16 – 18
Therefore Claims 9 – 18 are now pending.

Response to Arguments
Applicant’s arguments, filed 02/28/2022, with respect to Claims 9 – 18 have been fully considered and are persuasive.  The applicant has amended to accept Examiner’s suggested allowable subject matter; therefore, the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 9 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“brings, into focus, a first sub-region which is a sub-region displaying a second application other than the first application among the plurality of applications, based on dragging an object that is inside the main region to inside of the first sub-region, and increases a size of the first sub-region in response to dragging the object that is inside the main region to the inside of the first sub-region to display the first sub-region as an expanded first sub-region with a predetermined size, and the in-focused first sub-region being a region in a pointed state based on dragging the object that is inside the main region to the inside of the first sub-region.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625